UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 6, 2011 (May 3, 2011) China Renewable Construction Materials Inc. (Exact name of registrant as specified in its charter) Delaware 000-54177 27-3828450 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 745 E. Valley Blvd. #326 San Gabriel, CA (Address of principal executive offices) (Zip Code) (626) 589-6866 (Registrant’s telephone number, including area code) Plato Star Acquisition Corp. 1 (Former name or former address since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) o Pre-commencement communications pursuant to Rule 13e-4© under the Exchange Act (17 CFR 240.13e -4(c)) Item5.03AMENDMENTS TO ARTICLES OF INCORPORATION OR BYLAWS; CHANGE IN FISCAL YEAR. Plato Star Acquisition Corp. 1 (the “Company”) changed its name from “Plato Star Acquisition Corp. 1” to “China Renewable Construction Materials Inc.” by filing a Certificate of Ownership and Merger with theOffice of Secretary of State ofDelaware on May 3, 2011. The Certificate of Ownership and Merger is attached hereto as Exhibit3.1.The name change was effected by merging China Renewable Construction Materials Inc., a wholly-owned subsidiary of the Company, with and into the Company, pursuant to which the Company survived but adopted the name of the subsidiary (the “Merger”).The Merger and the resulting change of the Company’s name were approved by the unanimous written consent of the Company’s board of directors on May 3, 2011. Item 9.01FINANCIAL STATEMENTS AND EXHIBITS. (d)Exhibits:The following exhibits are filed as part of this report: Exhibit Number Description Certificate of Ownership and Merger filedwith theOffice of Secretary of State ofDelaware on May 3, 2011. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CHINA RENEWABLE CONSTRUCTION MATERIALS INC. Date: May 6, 2011 By: /s/Chi Wu Chi Wu President 3
